Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner
acknowledges the claim of priority to the foreign priority application IN201911006252 filed on 2/18/2019

Status of Claims
2.	The following is a FINAL Office Action in response to the Application filed on 01/16/2020 and the Amendments & Remarks received on 05/13/2022.
3.	Claims 1, 4, 7, and 10 are amended.
4.	Claims 1-12 are pending.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-12 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Therefore, claims 1-12 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-6 are directed to a system and claims 7-12 are directed to a method.  Claims 1-25 fall within one of the four statutory categories of invention. (Step 1: Yes)
10.	In claim 1, corresponding representative claims 7, the limitations that define an abstract idea (in bold) are below:
A system for implementing a payment transaction split across a plurality of payment card accounts, comprising: a processor implemented split payment server configured to: 
receive, from a payment network interface server operating over a payment network, transaction information describing a payment transaction including a total transaction amount, a payor identifier, a merchant identifier, a plurality of payment card accounts, and respective shares of the transaction amount to be paid by each of the plurality of payment card accounts; 
process the transaction information to authorize the payment transaction by:
determining, for each of the plurality of payment card accounts, a respective issuer and a computing device associated with the respective issuer;
obtaining from each computing device respectively associated with each issuer of the payment card accounts, payment card account transaction authorization; and
transmitting, to the payment network interface server, each respective payment card account transaction authorization; 
route, through a split payment switch, to each of the plurality computing devices respectively associated with the respective issuers of the payment card accounts, payment instructions received from the payment network interface server;
receive, from each of the plurality computing devices respectively associated with the respective issuers of the plurality of payment card accounts, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total transaction amount that is intended to be paid from the respective payment card account, and; ii) information defining one or more installment repayment arrangements for the respective payment tranche; 
transmit, to the payment network interface server for forwarding to a terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; 
receive from the payment network interface server, information identifying one or more of the installment repayment arrangements that have been accepted by a payor; and 
retrievably store in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor. 
11.	In claim 1, corresponding representative claims 7, are steps that describe receiving, obtaining, identifying, determining, and storing financial transaction data to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment. The above steps are processing a split payment across multiple payment accounts which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
12.	Independent claim 1, corresponding representative claims 7, recite the additional components of “processor”, “payment network interface server”, “terminal device”, “database”, “computing devices”, and “split payment server”.  The additional components in the above limitations (a-k) are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor” and “database” do not take the claims limitation out of the abstract idea (i.e. a generic processor and database performing a generic computer functions of processing a split payment and storing financial transaction and payment data). The mere nominal recitation of “split payment server” and “payment network interface server”, do not take the claim limitation out of the abstract idea (i.e., a general means of using server to split a payment and a terminal device to display the result of processing the financial transaction data to a payor). The limitations do no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 7, are directed to an abstract idea. 
13.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
Terminal device 102 may comprise any terminal device including without limitation a POS terminal device 102a, computing device 102b, or mobile phone or smartphone 102c. (Specification: Paragraph [0007])
System 1000 includes computer system 1002 which in turn comprises one or more processors 1004 and at least one memory 1006. Processor 1004 is configured to execute program instructions - and may be a real processor or a virtual processor. It will be understood that computer system 1002 does not suggest any limitation as to scope of use or functionality of described embodiments. The computer system 1002 may include, but is not be limited to, one or more of a general-purpose computer, a programmed microprocessor, a micro-controller, an integrated (Specification: Paragraph [0083])
In an embodiment, said information is stored by split payment server 308 in a database that may be internal or external to split payment server 308. The stored information may be retrieved for subsequent use at the time of execution of the split payment transaction that has been authorized in accordance with the method steps of Figure 4.  (Specification: Paragraph [0056])
14.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 7, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 7, are directed to an abstract idea without significantly more.
16.	Dependent claims 2, 5, 6, 8, 11, and 12 further recite limitations of wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account identifier, and (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts, wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, and payor identity authentication information, wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts. The above steps does not take it out of the enumerating groups of abstract idea where the above limitations are collecting and identifying payment information processing a split payment across multiple payment accounts and corresponding stored data for payment authorization which are concepts that are  related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims are abstract. 
17.	There are no additional components and no additional elements. The limitations of wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account identifier, and (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts, wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts, and wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, and payor identity authentication information. The receiving, identifying, determining, storing and authorizing a split payment is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply suggesting a technological environment (i.e. steps directed to the general means of processing and authorizing splitting a financial payment) upon which the abstract idea may be implemented does not alter or transform the abstract idea. The claims do not recite any improvements to the generic computing component. Accordingly, this additional components and elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, similar to the independent claim, dependent claims 2, 5, 6, 8, 11, and 12 further are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 3, 4, 9, and 10 further recite limitations of the one or more installment repayment arrangements offered by one or more issuers in connection with the payment tranches are displayed to the payor at the terminal device, and transmit to at least one of said payment card issuers associated with individual payment tranches. The recited limitations fall within the certain methods organizing human activities of a abstract idea as it relates to commercial interactions of sales activities or behaviors (i.e. steps directed to receiving and transmitting financial data for processing a payment across multiple accounts). The limitations of the information identifying one or more of the installment repayment arrangements that have been accepted by the payor, is received through inputs at the terminal device, responsive to determining that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, information identifying an installment repayment arrangement that has been offered by said payment card issuer to the payor and which installment repayment arrangement has been accepted by the payor in connection with the payment tranche associated with such payment card issuer. The above limitations, as drafted, is processes that are identifying, associating, and determining payment information, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a generic split payment server and POS terminal doing a generic function of processing payment information). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
19.	There claims recite the additional computer components of “terminal device”, “split payment server”, “point-of-sale (POS) terminal” and no additional elements. The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a particular technological environment or field of use.  The claims recite receiving, obtaining, identifying and transmitting repayment information to and from a, issuer from a POS terminal and installment payments from a split payment server, and the results of the information displayed on a terminal device for display to the payor. The recited components are generally linking the use of the judicial exception to generic computer components. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application because it does not impose meaningful limits on practicing the abstract idea.  Therefore, similar to the independent claims, dependent claims 3, 4, 9, and 10 are directed to an ineligible judicial exception without any significant more.
20.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta et al. (U.S. Patent Application Publication No.: 2013/0041824; hereafter known as Gupta) in view of Teckchandani et. al. (US. Patent Application Publication No.: 2016/0042328; hereafter known as Teckchandani) 

25.	In claim 1: Gupta discloses,
	A system for implementing a payment transaction split across a plurality of payment card accounts, comprising: (i.e., a collaboration service provides tools that allow a user to track, manage, and settle payments owed by other participants of an event where a payment account may be associated with one or more payment devices) (Gupta: Paragraph (0039], [0053])
receive, from a payment network interface server operating over a payment network, transaction information describing a payment transaction, including a total transaction amount, a payor identifier, a merchant identifier, a plurality of payment card accounts, and respective shares of the transaction amount to be paid by each of the plurality of payment card accounts; (i.e., “transaction data” may include any information corresponding to or describing a financial transaction and may include, but are not limited to, a transaction amount/value/cost, a merchant identifier, an indication of the payment accounts used, and any other information that is related to the current transaction, apportionment data may include an allocation method for the transaction cost across the participants in the event where the collaboration server computer 118 can obtain transaction data from payment processing network  and apportionment) (Gupta: Paragraph [0009] [0033], [0036], [0068], [0080])
receive from the payment network interface server, information identifying one or more of the installment repayment arrangements that have been accepted by a payor; and (i.e., collaboration server computer can obtain transaction data from payment processing network and where the collaboration service can send the acknowledgement message to the participants when all the payments from the participants in the event have been settled (i.e., when the total of the verified payments that have been made to the payer is equal to the amount that the payer paid for the event) to inform the participants of complete settlement and closure of the instance of the event including it can notify the members to mobile devices of the group of the amounts each owe from a transaction, track payments made by the members of the group to the person who paid for the shared event,) (Gupta: Paragraph [0028],[0066], [0068], [0083], [0087])
retrievably store in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor. (i.e., may create a new instance of an event for the event at hand. User 102 can create a new event and input information regarding the payment transaction including the total cost or a partial cost incurred at the event (also referred to as a transaction cost or value), participants of the event, and apportionment data for the participants that may indicate the portion of the transaction cost that each participant is responsible for repaying user) (Gupta: Paragraph [0028], [0064])
Gupta does not disclose, 
a processor implemented split payment server configured to: 
 process the transaction information to authorize the payment transaction by: 
 determining, for each of the plurality of payment card accounts, a respective issuer and a computing device associated with the respective issuer; 
 obtaining from computing device respectively associated with each issuer of the payment card accounts, payment card account transaction authorization; and 
transmitting, to the payment network interface server, each respective payment card account transaction authorization; 
route, through a split payment switch, to each of the plurality computing devices respectively associated with the respective issuers of the payment card accounts, payment instructions received from the payment network interface server; 
receive, from each of the plurality computing devices respectively associated with the respective issuers of the plurality of payment card accounts, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total transaction amount that is intended to be paid from the respective payment card account, and ii) information defining one or more installment repayment arrangements for the respective payment tranche;
transmit, to the payment network interface server for forwarding to a terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements;
	However, Teckchandani discloses, 
a processor implemented split payment server configured to: (i.e., facilitate sharing of payments and purchases over a network as such, the service provider server 180 is adapted to split, share, or divide payments, purchases, and/or expenses) (Teckchandani: Paragraph [0016], [0048])
 process the transaction information to authorize the payment transaction by: (i.e., each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests) (Teckchandani: Paragraph [0043]) 
determining, for each of the plurality of payment card accounts, a respective issuer and a computing device associated with the respective issuer; (i.e., Each client device may include one or more user associated with hardware of the client device personal information related to each user, banking information (e.g., one or more banking institutions, credit card issuers, user/group account numbers) (Teckchandani: Paragraph [0023], [0037]) 
obtaining from computing device respectively associated with each issuer of the payment card accounts, payment card account transaction authorization; and (i.e., In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from each member's own personal user account based on authorization parameters as provided by each member in the group information) (Teckchandani: Paragraph [0023]. [0045], [0055])
transmitting, to the payment network interface server, each respective payment card account transaction authorization; (i.e., provides member authorizations for shared payments where each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized) (Teckchandani: Paragraph [0052], [0036])
route, through a split payment switch, to each of the plurality computing devices respectively associated with the respective issuers of the payment card accounts, payment instructions received from the payment network interface server; (i.e., the service provider server 180 is adapted to separately debit an amount, portion, or percentage of the payment, purchase, and/or expense from each member of the user group 102 (block 450). In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from each member's own personal user account based on authorization parameters as provided by each member in the group information. (Teckchandani: Paragraph [0023], [0054])
receive, from each of the plurality computing devices respectively associated with the respective issuers of the plurality of payment card accounts,(i.e., Each of the client devices may be implemented as one or more personal computers, banking information (e.g., one or more banking institutions, credit card issuers, user/group account numbers), (Teckchandani: Paragraph [0018],[0023])  i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total transaction amount that is intended to be paid from the respective payment card account, (i.e., each of the member of the user group may provide payment and purchase authorizations for user group related transaction requests where service provider server  may seek direct authorizations from each member before directly and/or automatically debiting each member's account for the shared payments, purchases, and/or expenses including the service provider server  may seek direct authorizations from each member before directly and/or automatically debiting each member's account for the shared payments, purchases, and/or expenses) (Teckchandani: Paragraph [0043]) and ii) information defining one or more installment repayment arrangements for the respective payment tranche; (i.e. ,service provider server  is adapted to separately debit an amount, portion, or percentage of the payment, purchase, and/or expense and provides member authorizations for shared payments where each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized)   (Teckchandani: Paragraph [0036], [0045], [0052])
transmit, to the payment network interface server for forwarding to a terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; (i.e., provides member authorizations for shared payments where each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized) (Teckchandani: Paragraph [0052], [0036])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Teckchandani so that so that the system can include a server that can authorize a split transaction. Systems and methods disclosed herein, in accordance with one or more embodiments, facilitate sharing of expenses over a network (Teckchandani: Paragraph [0007]). In addition, the invention may interface with the user interface application for improved efficiency and convenience. (Teckchandani: Paragraph [0022])
26.	In claim 2: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account {05019/008339-USO/02386282.1 }3Docket No.: 05019/008339-USO (PATENT)identifier, and (i.e., event data can include a cost or “transaction value” associated with the event, a unique transaction identifier, transaction date and time, account number, transaction class code (e.g., credit, debit, ATM, prepaid, etc.), merchant code (e.g., MVV, DBA, etc.), ATM code, acquirer code, acquirer processor code, issuer code (e.g., BIN, etc.), issuer processor code, authorization category code (e.g., approved, declined, rejected, etc.), one or more error codes, transaction amount (e.g., settlement amount), cardholder or account holder information (e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information relating to the event or the transaction event( (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts.(i.e.,  . For instance, a payer or a participant may indicate that the apportionment method to be an even split such that each participant is responsible for an evenly divided amount of the cost of the event.) (Gupta: Paragraph [0032], [0036])
27.	In claim 3: The combination of Gupta and Teckchandani disclose the system of supra, wherein:
the one or more installment repayment arrangements offered by one or more issuers in connection (i.e., merchant computer communicates the authorization response message to access device where the Access device communicatively connected to merchant computer 130 may provide the authorization response message to user. The authorization response message may be displayed by the POS terminal, or may be printed out on a receipt) (Gupta: Paragraph [0058], [0059], [0060], [0080], [0117]) with the payment tranches are displayed to the payor at the terminal device (i.e., user interface displays 900, the user may select and manage the user's accounts that may be used in conducting a payment transaction for an event. (Gupta: Paragraph [0093], [0097]); and 
the information identifying one or more of the installment repayment arrangements that have been accepted by the payor, is received through inputs at the terminal device. (i.e.,  he payer or other participants may select an apportionment method for the event to be an even-split mode or a pro-rata mode and user's computing device can present a user interface that enables the user to select an apportionment mode from a list including (1) splitting the cost evenly, (2) splitting the cost according to entered data (Gupta: Paragraph [0062],[0079], [0118])
28.	In claim 4: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the split payment server is configured to: (Gupta: Paragraph [0055], [0066])
responsive to determining that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts: (i.e., enable users to track, manage, and settle payments owed by others, or groups to share in the cost of transaction including details of the event, the amount he or she owes the payer, and information regarding one or more payment methods that may be used by the participant) (Gupta: Paragraph [0080], [0120])
transmit to at least one of said payment card issuers associated with individual payment tranches, information identifying an installment repayment arrangement that has been offered by said payment card issuer to the payor and which installment repayment arrangement has been accepted {05019/008339-USO/02386282.1 }4Docket No.: 05019/008339-USO (PATENT) by the payor in connection with the payment tranche associated with such payment card issuer.  (i.e., payment processing network 134 may either reject the authorization request message and cancel the transaction, or accept the authorization request message and forward it to issuer computer 136 associated with payment device then issuer computer 136 may perform a number of authorization, authentication, and fraud detection processes in order to make an authorization decision.)(Gupta: Paragraph [0058], [0059]) 
29.	In claim 5: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, (i.e., The notification or message can include an identification of the transaction involved, such as the total transaction cost, the date, the merchant, the location, etc. and an indication of the portion that the recipient owes the payer and information regarding one or more payment methods that may be used by the participant) and payor identity authentication information. (i.e., service by requesting the participant to provide identification information)  (Gupta: Paragraph [0080], [0109])
28.	In claim 6: The combination of Gupta and Teckchandani disclose the system of supra, including wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts.(i.e., user of the collaboration service specifies a set of search parameters (e.g., time range, status) for the list of transactions, the user interface may present the list of transactions falling within the criteria. The user may select a transaction from the list to view the transaction details for each event and the transaction information may be accessible from the payment processing organization that is involved in the settlement and clearance aspects of a transaction) (Gupta: Paragraph [0032], [0076], [0102])
30.	In claim 7: Gupta discloses,
A method for implementing a payment transaction split across a plurality of payment card accounts, (Gupta: Paragraph (0039], [0053])
receiving, from a payment network interface server operating over a payment network, transaction information describing a payment transaction, including a total transaction amount, a payor identifier, a merchant identifier, a plurality of payment card accounts, and respective shares of the transaction amount to be paid by each of the plurality of payment card accounts; (Gupta: Paragraph [0009] [0033], [0036], [0068], [0080])
receiving from the payment network interface server, information identifying one or more of the installment repayment arrangements that have been accepted by a payor; and (Gupta: Paragraph [0028],[0066], [0068], [0083], [0087])
retrievably storing in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor. (Gupta: Paragraph [0028], [0064])
	Gupta does not disclose, 
comprising, at a split payment server: 
processing the transaction information to authorize the payment transaction by:
determining, for each of the plurality of payment card accounts, a respective issuer and a computing device associated with the respective issuer; 
obtaining from each 
transaction authorization; and
transmitting, to the payment network interface server, each respective payment card account transaction authorization; {05019/008339-USO/03061443.1 }5Docket No.: 05019/008339-USO
 routing, through a split payment switch, to each of the plurality computing devices respectively associated with the respective issuers of the payment card accounts, payment instructions received from the payment network interface server;
receiving, from each of the plurality computing devices respectively associated with the respective issuers of the plurality of payment card accounts, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total transaction amount that is intended to be paid from the respective payment card account, and ii) information defining one or more installment repayment arrangements for the respective payment tranche;
 transmitting, to the payment network interface server for forwarding to a terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; 
However, Teckchandani discloses, 
comprising, at a split payment server: (Teckchandani: Paragraph [0016], [0048])
processing the transaction information to authorize the payment transaction by: (Teckchandani: Paragraph [0043])
determining, for each of the plurality of payment card accounts, a respective issuer and a computing device associated with the respective issuer; (Teckchandani: Paragraph [0023], [0037]) 
obtaining from each 
transaction authorization; and (Teckchandani: Paragraph [0036],[0054])
transmitting, to the payment network interface server, each respective payment card account transaction authorization; (Teckchandani: Paragraph [0036],[0052]){05019/008339-USO/03061443.1 }5Docket No.: 05019/008339-USO
 routing, through a split payment switch, to each of the plurality computing devices respectively associated with the respective issuers of the payment card accounts, payment instructions received from the payment network interface server; (Teckchandani: Paragraph [0023], [0054])
receiving, from each of the plurality computing devices respectively associated with the respective issuers of the plurality of payment card accounts, (Teckchandani: Paragraph [0018],[0023])  i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total transaction amount that is intended to be paid from the respective payment card account, (Teckchandani: Paragraph [0043]) and ii) information defining one or more installment repayment arrangements for the respective payment tranche; (Teckchandani: Paragraph [0036], [0045], [0052])
transmitting, to the payment network interface server for forwarding to a terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; (Teckchandani: Paragraph [0052], [0036])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Teckchandani so that so that the method can include a server that can authorize a split transaction. Systems and methods disclosed herein, in accordance with one or more embodiments, facilitate sharing of expenses over a network (Teckchandani: Paragraph [0007]). In addition, the invention may interface with the user interface application for improved efficiency and convenience. (Teckchandani: Paragraph [0022])
31.	In claim 8: The combination of Gupta and Teckchandani disclose the method of supra, including wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account identifier, and (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts.  (Gupta: Paragraph [0032], [0036])
32.	In claim 9: The combination of Gupta and Teckchandani disclose the method of supra, including wherein: 
the one or more installment repayment arrangements offered by one or more issuers in connection (Gupta: Paragraph [0058], [0059], [0060], [0080], [0117]) with the payment tranches are displayed to the payor at the terminal device; and (Gupta: Paragraph [0093], [0097]);
the information identifying one or more of the installment repayment arrangements that have been accepted by the payor, is received through inputs at the terminal device.  (Gupta: Paragraph [0062],[0079], [0118])
33.	In claim 10:  The combination of Gupta and Teckchandani disclose the method of supra, including comprising: 
responsive to determining that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts: (Gupta: Paragraph [0080], [0120])
transmitting to at least one of said payment card issuers associated with individual payment tranches, information identifying one of the installment repayment arrangement that has been offered by said payment card issuer to the payor and which installment repayment arrangement has been accepted by the payor in connection with the payment tranche associated with such payment card issuer. (Gupta: Paragraph [0058], [0059])
34.	In claim 11: The combination of Gupta and Teckchandani disclose the method of supra, including wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, and payor identity authentication information. (Gupta: Paragraph [0080], [0109])
35.	In claim 12: The combination of Gupta and Teckchandani disclose the method of supra, including wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts. (Gupta: Paragraph [0032], [0076], [0102])


Response to Arguments
36.	Applicant's arguments with respect to the rejection of claims 1-12 under U.S.C §101, Applicant's remarks have been fully considered and are not persuasive.
The U.S.C. § 101 rejections have been updated with the new amendments. The main thrust of the rejection is maintained.
The Applicants argument argues that the Office has mischaracterized the claimed invention in order to support a conclusion that the invention is directed to organizing human activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). More particularly, the Office states the claims recites steps "to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment" (October 13, 2021 Final Office Action, at page 5). These terms, however, do not appear in any claim, nor in Applicant's written description or drawings. Accordingly, the Office's conclusion that the claims are ineligible "based upon consideration of all of the relevant factors with respect to the claims as a whole" is improper. In addition, the Applicant argues that submits that the claims are directed to subject matter that is eligible for patent protection under 35 U.S.C. § 101.
The examiner respectfully disagrees. The amended claim 1, corresponding representative claims 7, are steps that describe receiving, obtaining, identifying, determining, and storing financial transaction data to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment. The above steps are processing a split payment across multiple payment accounts. The above is supported in the Applicants specification where it cites “splitting a transaction payment between multiple payment cards while simultaneously availing of instalment repayment facilities in respect of the transaction amount that is paid through at least one of said multiple payment cards” (Specification: Paragraph [001])
The claims 1 and corresponding claim 7, are steps for implementing a payment transaction split across multiple of payment card accounts. The amended claims, as drafted, are steps that are directed for extracting, receiving, storing, identifying, transmitting, and financial information are directed to the abstract idea of facilitating user relationships by linking user accounts for financial transactions patent claims were ineligible and directed to an abstract idea. The Applicants specification supports the above conclusion where it cites “The present invention relates to the field of payment card based electronic payment transactions, and more specifically to methods and systems for splitting a transaction payment between multiple payment cards” (Specification: Paragraph [001]) and “The invention additionally provides a method for implementing a payment transaction split across a plurality of payment card accounts.” (Specification: Paragraph [0020]). Therefore, the amended claims 1-12, as drafted, are an abstract idea. 
The Applicants argument argues that the invention as currently claimed provides technological advancements, including vis-a-vis a new computer-based architecture, that go beyond merely linking an abstract idea to a technological environment. The Applicants argument further recite that the invention goes beyond merely linking a judicial exception to a particular technological environment, and that the claimed invention is not abstract. The Applicants argument further recites a new organization and technological implementation that provides for improvements in computing technology and operations in the particular field.
	The Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 7, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for implementing a payment transaction split across multiple of payment card accounts). As recited above, the specification makes clear that the invention provides a method for implementing a payment transaction split across a plurality of payment card accounts. (See Specification: Paragraph [0020]). Therefore, the amended claims, as drafted, are a business solution to a business problem. The additional components and elements do not integrate the abstract idea into a practical application. The amended claims 1, and corresponding claims 7, recite additional components of processor, payment network interface server, terminal device, database, computing devices, and split payment server. The computer hardware is recited at a high-level of generality (i.e. hardware processor receiving, transmitting, and processing payment transaction information and a payment network interface server associating the user payment accounts with the payment transaction information) to link the exception using a generic computer component. The Specification supports the above conclusion where it recites: “Terminal device 102 may comprise any terminal device including without limitation a POS terminal device 102a, computing device 102b, or mobile phone or smartphone 102c.” (Specification: Paragraph [0007]) and “c.	In an embodiment, said information is stored by split payment server 308 in a database that may be internal or external to split payment server 308. The stored information may be retrieved for subsequent use at the time of execution of the split payment transaction that has been authorized in accordance with the method steps of Figure 4”  (Specification: Paragraph [0056]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional components, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not recite any improvements to the generic computing component. Therefore claim 1, and corresponding representative claims 7, are directed to an abstract idea without a practical application.
37.	Applicant's arguments with respect to the rejection of claims 1-12 under §103, Applicant's remarks have been fully considered, but are not persuasive.
	The Applicants argument argues that Gupta and Teckchandani do not teach or suggest the limitations of amended claim 1 and corresponding claim 7 cited in the arguments. (Arguments & Remarks, pgs. 12-14).
	The Examiner respectfully disagrees. The rejection is improper. The U.S.C. 103 has been updated with the new and amended limitations. Each claim limitations have been disclosed in Gupta and Teckchandani. See above for the updated U.S.C. 103. 


Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693